Citation Nr: 1535995	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  09-16 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for residuals of blunt force trauma, to include an eye disorder.

2.  Entitlement to service connection for residuals of blunt force trauma, to include an eye disorder.

3.  Entitlement to an evaluation in excess of 10 percent for a right knee disability.

4.  Entitlement to an effective date earlier than September 9, 2013 for the grant of service connection for radiculopathy of the left upper extremity secondary to the Veteran's service connected cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified before the undersigned during a Board videoconference hearing held in July 2015.  A copy of the hearing transcript (Transcript) has been associated with the record.

By way of history, the Veteran claimed entitlement to service connection for residuals of a blunt facial trauma following separation from active service in January 1998.  That claim was denied in a December 1998 rating decision.  The Veteran did not file a notice of disagreement, nor file any additional evidence within a year of the December 1998 rating decision.  As such, that decision is final.  38 U.S.C. § 7104(b); 38 C.F.R. § 20.1100.

In November 2006, the Veteran filed a claim for service connection for an eye disorder, which he indicated was a claim for service connection for a new disability.  However, the Board is not convinced the claimed ocular disorder on appeal is a "distinctly diagnosed disease" from his previously-denied claim for residuals of a facial trauma, as he has consistently maintained (to include during his Board hearing) that his eye disorder was directly related to an in-service motor vehicle accident (MVA) which led to his facial trauma.

As such, the Board finds that his current claim is not a separate and distinct claim, but rather a claim to reopen his prior determination.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  In Velez, the U.S. Court of Appeals for Veterans Claims (Court) provided a test to distinguish a new claim from a petition to reopen: if the evidence shows "distinctly diagnosed diseases or injuries" then it is a new claim, but if the evidence "tends to substantiate an element of a previously adjudicated matter" it is a claim to reopen.  In order to make this determination, the Court looked to three factors: 1) what symptoms the Veteran previously used in describing his prior claims, 2) what the medical evidence showed at the time of the prior denials, and 3) how broadly the RO adjudicated the scope of the prior claims.  Id. 

As noted, the Veteran is seeking service connection for an eye disorder.  However, in support of his new claim for an eye disorder, the Veteran points to the same in-service event that he described in his previous claim for service connection for facial trauma.  

Secondly, while the medical evidence that was of record at the time of the previous determination did not include an ocular diagnosis, the RO did not limit the scope of the Veteran's claim to any particular disorder.  Instead, the RO simply indicated that evidence of record failed to provide a current diagnosis for a permanent residual or chronic disability.  

Finally, the RO adjudicated both claims in essentially the same matter.  In both the December 1998 and August 2007 rating decisions, the RO denied the Veteran's claims for lack of evidence of any current residual or chronic condition.  As such, while worded differently, the RO treated both claims similarly, denying both under the same theory (with the most recent rating decision also noting that an eye disorder was not diagnosed during the Veteran's period of active service). 

As described, review of the claims file reveals all three elements of the Velez test are met.  The Veteran describes the same in-service events and current symptoms in support of both claims, the medical evidence in both claims looked to the same symptoms to evaluate the current condition, and the RO adjudicated both claims under similar grounds.  In Velez, the Court found that Veteran's current claim for nervous condition was not a new claim, but rather a petition to reopen his previously adjudicated claim for PTSD.  Similarly, this Veteran's current claim for an eye disorder is not a new, "separate and distinct" claim, but rather is a petition to reopen his prior claim for service connection for residuals of blunt facial trauma.  As such, new and material evidence is required as an initial threshold to reopen the Veteran's prior claim.

The RO did not consider the Veteran's current claim as a reopening, and proceeded to consideration of the merits of the claim.  The Board, however, is obligated to independently establish its jurisdiction over the merits, irrespective of the RO's action.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Accordingly, the issue before the Board is recharacterized.  

The issues of entitlement to service connection for residuals of blunt force trauma, to include an eye disorder, entitlement to an evaluation in excess of 10 percent for a right knee disability, and entitlement to an effective date earlier than September 9, 2013 for the grant of service connection for radiculopathy of the left upper extremity to are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision dated in December 1998, the AOJ denied the Veteran's claim for entitlement to service connection for residuals of blunt force facial trauma.  The Veteran did not file a timely appeal or submit new and material evidence within a year following this rating decision.

2.  Evidence received since the December 1998 rating decision raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for residuals of blunt force facial trauma, to include an eye disorder.


CONCLUSIONS OF LAW

1.  The unappealed December 1998 rating decision that denied service connection for residuals of blunt force trauma is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998). 

2.  Evidence received since the December 1998 decision is new and material; the claim for entitlement to service connection for residuals of blunt force trauma is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Per a service treatment record [date illegible, but possibly from April 13, 1994], the Veteran sustained blunt facial trauma following an MVA, as well as a contusion of the knee.  He was advised to use ice packs, to take Motrin for pain, and to receive "head checks" every two hours for 24 hours, and then daily until well.  The Veteran asserts that he has developed chronic residual disabilities as a result of his motor vehicle accident in service.

In a rating decision dated in December 1998, the AOJ denied the Veteran's claim of entitlement to service connection for residuals of blunt force facial trauma as a result of an in-service MVA, concluding that no residual disabilities resulted from it.  The Veteran did not file a timely appeal for this issue, or submit new and material evidence within a year following this rating decision, thus the decision became final.

Pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

As noted in the preceding section, the RO originally denied the Veteran's claim in December 1998 because evidence of record failed to demonstrate any current, chronic residual of an in-service MVA.  Since December 1998, new evidence has been added to the claims file.  The new evidence consists of additional private and VA treatment records, VA examination reports, statements from the Veteran, and the Veteran's Board hearing testimony.  

Following a review of the record, the most pertinent new evidence includes a September 2003 private report which diagnosed the Veteran with a detached retina, left eye.  Further, an April 2008 VA outpatient report diagnosed the Veteran with retinopathy.  In July 2015, the Veteran testified that he was involved in an MVA during his period of active service, and that an eye condition began at that time.  He noted that symptoms initially presented as migraines (now service connected), and that an ophthalmologist later found a retinal detachment.  The Veteran indicated that the private provider indicated that the detachment was related to his in-service MVA.  See Transcript, p. 3.  The Board notes that, while private records do indicate the diagnosis of retinal detachment following reports of pressure and pain in the left eye, an etiological opinion is not of record to support the Veteran's claim.

Regardless of the lack of a positive etiological medical opinion, evidence now of record clearly identifies a diagnosis of retinal detachment, speaking directly to the basis for which this claim was originally denied, and the record also contains competent hearing testimony in which the Veteran identified an eye disorder following an MVA during service for which symptoms have persisted to the present.  

As such, new and material evidence has been received sufficient to reopen the Veteran's claims.  The issue of entitlement to service connection for this issue is addressed in the following section.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary, as any potential failure of VA in fulfilling these duties would be harmless error.


ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for residuals of blunt force trauma, to include an eye disorder; the claim is reopened.


REMAND

In this case, the Veteran has maintained that he developed an eye disorder prior to his separation from active duty, which he believes was caused by documented facial trauma incurred during an in-service motor vehicle accident.  The Veteran reported that following the accident, his symptoms began as migraines, and that he later experienced pain and pressure in the left eye with was ultimately diagnosed as a retinal detachment.  To date, however, medical evidence of record has not determined whether the Veteran's diagnosed eye problems were a result of the in-service accident, and whether he suffers from current residuals thereof.  While a prior VA examination briefly addressed the Veteran's eyes, he testified that the examiner did not conduct a thorough examination (to include retinal imaging).  

The Board notes that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon.  As such, the Veteran's claim for service connection must be remanded for a comprehensive VA ophthalmological examination so as to determine whether a detached retina was etiologically-related to blunt facial trauma during his period of active service, and whether any current residual disability persists.  

As to the Veteran's increased rating claim, he testified in July 2015 that his right knee disability had worsened since his last VA examination (see Transcript, p. 15), rendering the results non-pertinent to his current level of disability.  While the Veteran was afforded a VA orthopedic examination to address his left knee in 2015, the Veteran insisted that no objective testing was performed in relation to the right knee during this examination, although the examination report does contain range of motion findings for the right knee.  VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  The medical examination must also consider the records of prior medical treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   As such, this issue is remanded as to assess his present level of symptomatology for his claimed disability.

In an April 2014, service connection was granted for radiculopathy of the left upper extremity with an effective date of September 9, 2013.  In April 2014, the Veteran filed a notice of disagreement indicating that he disagreed with the effective date, arguing that it should be from April 2011.  A statement of the case has not yet been issued.  This should be done.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

It is also noted that in the notice of disagreement, the Veteran objected to two other effective dates.  However, the RO noted in a July 27, 2015 deferred rating decision that the notice of disagreement was not effective for these issues and indicated that a letter should be sent to the Veteran explaining this.  To date, this letter has not been sent.

Accordingly, the case is REMANDED for the following actions:

1.  Send the letter described in the July 2015 deferred rating decision explaining why his notice of disagreement was not applicable to the issues of an earlier effective date for hypertension and a cervical spine disability.

2.  Issue a statement of the case on the issue of an effective date earlier than September 2013 for the grant of service connection for radiculopathy of the left upper extremity.  The Veteran and his representative should be informed of the time period to perfect his appeal of these issues to the Board.  This issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.

3.  Schedule a VA ophthalmologic examination to assess the etiology of any currently-diagnosed ocular disorder, to specifically include a detached retina (or residuals thereof) in the left eye and retinopathy.  The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.  The examiner should review, note, and discuss the Veteran's statements in support of his claim, to include his allegation that he began to experience eye problems/symptoms during his period of military service.  

In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following question:

Is it at least as likely as not (50 percent or greater) that any current eye disorder, to include a retinal detachment, had its onset in service, to include as a result of blunt facial trauma following an MVA, or is otherwise etiologically-related to service?  Why or why not?

4.  Schedule the Veteran for a VA orthopedic examination to determine the current nature and severity of the his service-connected right knee disability.  

5.  Then readjudicate the issues on appeal.  If either claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


